Lynch, J. (dissenting).
I would affirm for the reasons stated by Special Term. The term “on the back of taxicabs” is susceptible of only one meaning and “[e]ffect must be given to the intent as indicated by the language employed” (Matter of Western Union Tel. Co., 299 NY 177, 184).
Murphy, P. J., Kupferman, and Markewich, JJ., concur with Sullivan, J.; Lynch, J., dissents in an opinion.
Order and judgment, Supreme Court, New York County, entered on November 25, 1980 and December 2, 1980, respectively, modified, on the law, to the extent of denying defendants’ motion for summary judgment dismissing the first three causes of action, and, except as thus modified, affirmed. Plaintiff-appellant shall recover of defendants-respondents $75 costs and disbursements of these appeals.